296 F.2d 124
PETROLEUM SEPARATING COMPANY, Petitioner-Appellee,v.INTERAMERICAN REFINING CORPORATION, Respondent-Appellant.
Nos. 172, 173, Dockets 27033, 27034.
United States Court of Appeals Second Circuit.
Argued Nov. 1, 1961.Decided Nov. 20, 1961.

Haliburton Fales, 2d, of White & Case, New York City, for respondent-appellant.
Robert M. Loeffler, of Donovan, Leisure, Newton & Irvine, New York City (Richard N. Winfield, New York City, on the brief), for petitioner-appellee.
Before CLARK, HINCKS, and FRIENDLY, Circuit Judges.
PER CURIAM.


1
Interamerican Refining Corporation, respondent-appellant, here seeks to upset an arbitration award, made pursuant to an agreement for arbitration by arbitrators duly appointed by the American Arbitration Association, on the ground that the decision was the result of 'misconduct' and 'evident partiality' for lack of reasonable evidence to support the award.  The dispute arose as to respondent's obligation to make payment of a minimum daily charge for the storage and processing of crude oil by petitioner for respondent, and the award made against respondent was in the amount of.$319,635,70 and interest.  The arbitration was conducted in accordance with the rules of the American Arbitration Association, as agreed, and we can perceive no misconduct; the arbitrators appear to have accepted hearsay evidence from both parties, as they were entitled to do.  If parties wish to rely on such technical objections they should not include arbitration clauses in their contracts.  The appeal is quite insubstantial.


2
Affirmed.